Citation Nr: 0529126	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1969 to November 1971, including service on board the 
USS SAINT PAUL, in her duties as a combat support ship off 
the coast of Vietnam for periods from April to September 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied service 
connection for diabetes mellitus, type II, as a result of 
exposure to herbicides.

While the veteran indicated on his April 2003 VA Form 9 that 
he wanted to have a Travel Board hearing, a September 2003 
report of contact noted that the veteran no longer wished to 
have that hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his diabetes mellitus is due to 
Agent Orange exposure while serving in Vietnam.  The 
veteran's service personnel records confirm that he served in 
the Navy on board the USS SAINT PAUL (CA-73) in the 
contiguous waters of Vietnam.  However, the veteran claims 
that he also performed land assignments in Vietnam.  
Specifically, he asserts that he was an engine man on 
missions aboard small launch boats including Boston Whalers, 
"Mike Higgins-type" boats, and Swift craft, which went up 
rivers near Da Nang, Vietnam.  Additionally, he contends that 
the USS SAINT PAUL was often close enough to shore that he 
and other sailors on deck were hit with spray from planes 
flying overhead dropping herbicide on the coast.  He also 
reports being in close proximity to spraying of herbicides 
when he was working on docks in Vietnam.   In support of his 
contentions, he has submitted a January 2004 statement from a 
fellow sailor who served with him on the USS SAINT PAUL, and 
was granted service connection for leukemia, linked to Agent 
Orange exposure.  In the statement, the sailor indicated that 
their tour of duty together was spent along the DMZ around Da 
Nang, and that the USS SAINT PAUL sometimes anchored in that 
harbor.  He further reported that the veteran served as an 
engine man on motor whale boats and a captain's gig that made 
numerous trips into shore to pick up dignitaries, mail, and 
supplies for the ship.  He also stated that spray planes 
frequently flew over the ship, which was very close to shore 
much of the time.  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war certain disorders 
associated with herbicide agent exposure in service, 
including diabetes mellitus, may be presumed service 
connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held 
that service on a deep-water naval vessel in waters off the 
shore of the Republic of Vietnam does not constitute service 
in the Republic of Vietnam for purposes of 38 U.S.C. 
§ 101(29)(A).  VAOPGCPREC 27-97.

While records on file document that the veteran served on the 
USS SAINT PAUL at the time it was in the waters off the coast 
of Vietnam, the veteran's reported service in Vietnam has not 
been verified.  

The Board is on notice that pertinent military records exist 
that may verify the veteran's service in Vietnam.  These 
include deck logs and a command history from the USS SAINT 
PAUL for the period from April to September 1970.  These 
records have not been obtained or reviewed.  As noted in the 
October 13, 2005 report of contact, the file contains a 
December 2001 response to a VA request for a records search 
that indicated the 1970 deck logs from the USS SAINT PAUL 
were not on file at the Modern Military Branch at the 
National Archives.  The October 13, 2005 phone conversation 
with a Navy historian confirmed that the 1970 deck logs were 
not received at the Modern Military Branch until July 2002, 
and that they are now on file there and available for review.  
Copies of both the deck logs and the command history from the 
USS SAINT PAUL for the period from April to September 1970 
should be obtained and reviewed in an attempt to verify the 
veteran's reported service in Vietnam.

The veteran should be asked to submit a statement detailing, 
with all possible specificity, the approximate dates, 
locations, and circumstances wherein he went ashore and/or 
came in close proximity to herbicides used in Vietnam.  In so 
doing, he should be asked to provide any supporting evidence, 
including any evidence that he may obtain by contacting 
fellow sailors.  [In this regard, the Board specifically 
notes that the veteran and his representative have indicated 
that the fellow sailor who submitted the January 2004 
supporting statement may have records in his claims file 
which could place the veteran in Vietnam during his service 
on the USS SAINT PAUL.] 

Hence, this matter is again remanded for the following:

1.  The veteran should be contacted and 
asked to submit a statement detailing, 
with all possible specificity, the 
approximate dates, locations, and 
circumstances wherein he went ashore 
and/or came in close proximity to 
herbicides used in Vietnam.  He should 
also be asked to submit any supporting 
documentation he is able to obtain from 
fellow sailors.  

2.  The RO should make thorough attempts 
to verify the veteran's claimed 
experiences in Vietnam by obtaining 
copies of both the deck logs and the 
command history from the USS SAINT PAUL, 
for the periods of time it served off the 
coast of Vietnam from April to September 
1970.  As the deck logs are more than 30 
years old, they are now located at the 
Modern Military Branch, National 
Archives, 8601 Adelphi Road, College 
Park, MD 20740-6001.  Command histories 
are included in the active records of the 
Naval Historical Center, Washington Navy 
Yard, Washington, DC  20374-5060.  
If copies cannot be provided, the RO 
should request that the records be 
reviewed to determine whether the ship's 
location, missions, operations, and 
significant activities during the period 
from April to September 1970 support the 
veteran's assertion that he served in 
Vietnam.  If the records maintenance 
agencies are unable to provide the 
requested information, they should be 
asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

3.  Thereafter, the RO must make a 
specific determination, based on the 
complete record, as to whether the 
veteran had service in the Republic of 
Vietnam (for 38 U.S.C.A. § 1116 
purposes).  In making this determination, 
the RO should address any credibility 
questions raised by the record.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant and his 
attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


